Case 1:18-cr-10266-NMG Document 101 Filed 08/18/20 Page 1 of 4
Case 1:18-cr-10266-NMG Document 101 Filed 08/18/20 Page 2 of 4
Case 1:18-cr-10266-NMG Document 101 Filed 08/18/20 Page 3 of 4
      Case 1:18-cr-10266-NMG Document 101 Filed 08/18/20 Page 4 of 4



judicial officer's impartiality because of defendant's

allegations. See United States v. Sampson, 148 F. Supp. 3d 75,

8 5-8 8 (D. Mass. 2015).


     In any event, Starks' allegations are preserved in his

complaint for judicial misconduct which remains pending before

the Office of the Circuit Executive (Complaint No. 01-20-90006).

That action will proceed simultaneously with this case and if

any misconduct is found, Starks will have a corresponding

remedy.   Starks may also appeal final judgment in this case to

the First Circuit Court of Appeals.        If any misconduct or bias

is found by the First Circuit, Starks will, again, have a

corresponding remedy.      In the meantime, this judicial officer,

who is acutely aware of his obligation of impartiality, will

continue to adjudicate this case without bias.


                                  ORDER


     For the foregoing reasons, the pro se motion of defendant

Dante Starks for recusal (Docket No. 90) and his corresponding

motion for a hearing (Docket No. 91) are DENIED.


So ordered.



                                      Nataniel M. Gorfon
                                      United States District Judge

Dated August/8, 2020
                                   - 4 -
